June 29, 2007


Mr. William D. Mount Jr.
Dale & Klein, L.L.P.
6301 North 10th Street
McAllen, TX 78504

Mr. Sean T. Beiter
Law Offices of Sean F. O'Neill, P.C.
2115 Anchor Drive
San Antonio, TX 78213
Mr. Francisco Javier Garza
Hodge, James and Garza, L.L.P.
115 East Van Buren, Ste 300
Harlingen, TX 78553

RE:   Case Number:  05-0940
      Court of Appeals Number:  13-03-00099-CV
      Trial Court Number:  C-473-01-D

Style:      CENTRAL READY MIX CONCRETE COMPANY, INC.
      v.
      LUCIANO ISLAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Motion to Order  Respondent  to
Revise His Response and the Motion to Strike are both dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |